TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00414-CR


Myron Bishop Head, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 09-1170-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's counsel has filed his third motion for extension of time to file appellant's
brief.  We grant the motion and ORDER counsel to file appellant's brief no later than June 13, 2011.
No further extensions will be granted.  If appellant fails to file a brief by the deadline, a hearing
before the district court will be ordered.  See Tex. R. App. P. 38.8(b).
		It is ordered May 19, 2011.


Before Justices Puryear, Pemberton and Rose
Do Not Publish